Citation Nr: 0948143	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-06 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an initial compensable rating for residual 
scars from a shrapnel wound to the left lower leg.  

2.  Entitlement to an increased initial rating for residual 
scar from a shrapnel wound to the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to December 
1952.  He was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating action in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina granted service connection for a 
residual scar from a shrapnel wound to the left shoulder and 
for residuals scars from a shrapnel wound to the left lower 
leg.  During the current appeal, and specifically by a 
January 2007 decision, the RO awarded a compensable 
evaluation of 10 percent, effective from May 6, 2005, for the 
service-connected residual scar from a shrapnel wound to the 
left shoulder. 

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

For the reasons set forth below, the issue pertaining to left 
leg shrapnel scars is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.  


FINDING OF FACT

The Veteran's substantive appeal (VA Form 9) limited his 
appeal to the issue regarding his residual scars from a 
shrapnel wound to the left lower leg.


CONCLUSION OF LAW

The Veteran's substantive appeal did not provide argument 
regarding the left shoulder and does not serve to perfect the 
issue of entitlement to an increased initial rating for 
residual scar from shrapnel wound to the left shoulder.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. 
§ 20.200 (2009).

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  The substantive appeal 
should set out the specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  The Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  

Following issuance of the statement of the case in January 
2007, which included the left shoulder issue, the Veteran 
filed a substantive appeal on VA Form 9.  On that form, the 
Veteran checked off the box limiting his appeal to the issue 
regarding the noncompensable rating for his left leg shrapnel 
wound scars.  In the written argument provided, he did not 
mention his left shoulder.  Although the Veteran's 
representative listed both issues in their Statement of 
Accredited Representation (VA Form 646), no argument 
concerning the left shoulder was provided. 

As the Veteran specifically limited his substantive appeal to 
the left leg issue, and no argument concerning the left 
shoulder was provided, the appeal with respect to the 
shrapnel wound scar of the left shoulder was not perfected.  
Thus, such issue is not in appellate status before the Board, 
and the appeal as to this issue is dismissed.  See 38 C.F.R. 
§§ 20.200.  




ORDER

The appeal concerning entitlement to an increased initial 
rating for residual scar from a shrapnel wound to the left 
shoulder is dismissed.


REMAND

Initially, the Board notes that the schedular criteria by 
which scar disabilities are rated changed during the pendency 
of the appeal.  Specifically, on October 23, 2008, changes to 
some of the diagnostic codes listed at 38 C.F.R. § 4.118 were 
made effective.  See 73 Fed. Reg. 54,710-54,712 (Sept. 23, 
2008) (codified at 38 C.F.R. § 4.118).  However, these 
changes apply only to claims filed on or after October 23, 
2008, although the regulation provides that the Veteran can 
request review under the revised regulation.  There is no 
indication that the Veteran has requested review under these 
revised regulations.  Thus, at this point, consideration of 
the claim will be under the rating schedule criteria in 
effect prior to October 23, 2008.

The Board acknowledges that the January 2007 VA scars 
examination demonstrated no pathology associated with his 
left lower legs scars.  In the substantive appeal which was 
received at the RO in February 2007, however, the Veteran 
described increasing pain, stiffness, and a burning sensation 
with regard to his left lower leg scarring.  No subsequent 
treatment records are included in the claims folder.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's assertions of an increase in symptomatology 
associated with his left lower leg scarring, the Board finds 
that, on remand, he should be accorded an additional VA 
examination to determine the current nature and extent of 
this service-connected disability.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO/AMC for the following 
actions:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  Obtain copies of records of left 
lower leg treatment that the Veteran may 
have received at the Columbia, South 
Carolina VA Medical Center since October 
2006.  Associate all such available 
records with the claims folder.  

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his left 
leg shrapnel wound injuries since May 
2005.  After securing the necessary 
release, the RO/AMC should obtain these 
records.

3.  Thereafter, schedule the Veteran 
for a VA examination to determine the 
nature and extent of the 
service-connected residual scars from a 
shrapnel wound to his left lower leg.  
The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies 
testing should be conducted.  

The size and location of the Veteran's 
left lower leg scars-as well as all 
pertinent pathology associated with 
such scarring and shrapnel wound 
residuals-should be noted in the 
examination report.  The examiner 
should describe any functional 
impairment caused by the left lower 
legs scars.  A complete rationale for 
all opinions expressed must be 
provided.

4.  Following completion of the above, 
re-adjudicate the issues on appeal.  If 
the decision remains adverse to the 
Veteran, he and his representative 
should be provided with an supplemental 
statement of the case (SSOC) and be 
provided an appropriate period of time 
for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


